Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
	Claim 1 is canceled.  Claims 2-22 are presented for examination.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-25 of U.S. Patent No. 9,781,118. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the present application are anticipated by the claims of ‘118 patent.  This is an anticipatory double patenting rejection.
Claims 2-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,397,231. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the present application are anticipated by the claims of ‘231 patent.  This is an anticipatory double patenting rejection.
Claims 2-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 10,904,257. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the present application are anticipated by the claims of ‘257 patent.  This is an anticipatory double patenting rejection.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 2-5, 9-12, 16-19 are rejected under pre-AIA  35 U.S.C. 102b as being anticipated by Ganesh et al., US 2005/0256960.

Regarding claim 2, Ganesh discloses a networked processor platform comprising: 
at least one memory (Fig, 2, system memory 204) 
instructions in the networked processor platform (Paragraph 0016: One or more client devices (101) can receive the content (110) from the network (102)); and 
processor circuitry to execute the instructions to at least: determine a level of trust associated with a workload (0025:  The trusted sites zone can be used for content that is located on web sites that are considered more reputable or trustworthy than other sites on the Internet.); and 
offload execution of the workload to a cloud platform different from the networked processor platform based at least in part on the level of trust associated with the workload, the networked processor platform to communicate with the cloud platform via a network (0025: Users can use the trusted sites zone to assign a high trust level to certain sites such that the number of authentication requests is minimized. The internet zone can be used for web sites on the internet that do not belong to another zone, where potentially unsafe content may reside. The restricted sites zone can be used for web sites that contain content that can cause, or may have previously caused, problems when downloaded.).Regarding claim 3, Ganesh discloses the networked processor platform of claim 2, wherein the processor circuitry is to obtain a real-time trust assessment of the workload to determine the level of trust associated with the workload (0014: Security is an important issue to consider when moving from traditional environments, where administrators install software on client machines in a fixed location of a local disk, to an environment that allows each user to dynamically download and execute software.).Regarding claim 4, Ganesh discloses the networked processor platform of claim 3, wherein the processor circuitry is to execute a security tool to obtain the real-time trust assessment (0005: A security manager intercepts download requests and/or execution requests, identifies a security zone for the requested binary behavior, and restricts access based on the security zone.).Regarding claim 5, Ganesh discloses the networked processor platform of claim 3, wherein the processor circuitry is to obtain the real-time trust assessment from the cloud platform (0005:  A security manager intercepts download requests and/or execution requests, identifies a security zone for the requested binary behavior, and restricts access based on the security zone. The binary behavior can identify a security zone according to the related URL.).

As per claims 9-12 and 16-19, this is a computer readable storage device and method version of the claimed platform discussed above in claims 2-5 wherein all claimed limitations have also been addressed and/or cited as set forth above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 6-8, 13-15 and 20-22 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ganesh et al., US 2005/0256960, and further in view of Chang et al, US 2013/0191519.
Regarding claim 6, Ganesh lacks or does not expressly disclose a latency condition.  However, Chang discloses wherein the processor circuitry is to: determine whether a latency condition associated with the execution of the workload is satisfied; and offload the execution of the workload to the cloud platform based at least in part on the level of trust associated with the workload and whether the latency condition associated with the execution of the workload is satisfied (0004: placing an application component within a cloud computing platform to implement a cloud-hosted application procedure (e.g., a telecommunications service), wherein the placement contributes to meeting specified latency performance requirements and generally provides an improvement in latency performance over a random placement.).  It would have been obvious to one of ordinary skill in the art, before the invention was made, to modify Ganesh with Chang to include a latency condition in order to improve communication time, as taught by Chang, paragraph 0003.Regarding claim 7, Ganesh lacks or does not expressly disclose a time threshold.  However, Chang discloses processor circuitry is to estimate an amount of time to execute the workload on the cloud platform, the latency condition to be satisfied when the amount of time is less than a threshold (paragraph 0005: mapping is iteratively determined based on the set of potential location assignments and a latency performance threshold, and a location assignment is selected for the application component based on the mapping. Also, see Fig. 5A).  It would have been obvious to one of ordinary skill in the art, before the invention was made, to modify Ganesh with Chang to include a time threshold in order to improve communication time, as taught by Chang, paragraph 0003.Regarding claim 8, Ganesh  lacks or does not expressly disclose a container associated with the cloud platform.  However, Chang discloses  wherein to offload the execution of the workload to the cloud platform, the processor circuitry is to: provide the workload to a container associated with the cloud platform; and access, from the container, a result of the execution of the workload by the cloud (abstract, . Component placement includes receiving a request for a location assignment of an application component or for location assignment of multiple application components within a cloud computing platform. A set of potential location assignments is determined for the application component within the cloud computing platform. A mapping is iteratively determined based on the set of potential location assignments and a latency performance threshold, and a location assignment is selected for the application component based on the mapping.).   It would have been obvious to one of ordinary skill in the art, before the invention was made, to modify Ganesh with Chang to include a container associated with the cloud platform in order to select a component based mapping, as taught by Chang, paragraph abstract.

As per claims 13-15 and 20-22, this is a computer readable storage device and method version of the claimed platform discussed above in claims 6-8 wherein all claimed limitations have also been addressed and/or cited as set forth above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
2007/0239684 to Anderson et al.
2009/0249484 to Howard et al. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUBREY H WYSZYNSKI whose telephone number is (571)272-8155. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KAMBIZ ZAND can be reached on 571-272-3811. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AUBREY H WYSZYNSKI/Examiner, Art Unit 2434             

/TESHOME HAILU/Primary Examiner, Art Unit 2434